Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

Dated as of May 31, 2019

to

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 3, 2017

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of May 31, 2019 by and among
Chart Industries, Inc., a Delaware corporation (the “Company”), Chart Industries
Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg, having its
registered office at 2, rue des Dahlias, L-1411 Luxembourg and registered with
the Luxembourg Trade and Companies Register under number B 148.907 (“Chart
Luxembourg”), Chart Asia Investment Company Limited, a private limited company
incorporated under the laws of Hong Kong with company number 1174361 and having
its registered office address at 31/F., Tower Two, Times Square, 1 Matheson
Street, Causeway Bay, Hong Kong (“Chart Hong Kong” and, together with the
Company and Chart Luxembourg, the “Borrowers”), the financial institutions
listed on the signature pages hereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), under that certain Third
Amended and Restated Credit Agreement dated as of November 3, 2017 by and among
the Borrowers, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to a certain amendments to the Credit Agreement;

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. The parties hereto agree that, effective
as of the date of satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement shall be amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Annex A hereto.

2. Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment Effective Date”) is subject to the following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, the Required Lenders and the Administrative
Agent.



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary Loan
Parties.

(c) The Administrative Agent shall have received for the account of each Lender
that delivers its executed signature page to this Amendment by no later than the
date and time specified by the Administrative Agent, an amendment fee in an
amount equal to the applicable amount previously disclosed to the Lenders.

(d) The Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ fees and expenses (including, to
the extent invoiced, reasonable and documented fees and expenses of counsel for
the Administrative Agent) in connection with this Amendment and the Loan
Documents.

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of such Borrower and are enforceable in accordance
with their terms, subject to (i) the effects of bankruptcy, insolvency,
examinership, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Event of Default or Default has occurred and is continuing and
(ii) the representations and warranties of such Borrower set forth in Article
III of the Credit Agreement, as amended hereby, are true and correct in all
material respects (or in all respects if the applicable representation or
warranty is qualified by Material Adverse Effect or other materiality
qualifier), except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or in all respects if the
applicable representation or warranty is qualified by Material Adverse Effect or
other materiality qualifier) as of such earlier date).

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

(d) This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

5. Governing Law; Jurisdiction. This Amendment shall be construed in accordance
with and governed by the laws of the State of New York. Each Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
the Borough of Manhattan, and of the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Amendment or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

CHART INDUSTRIES, INC., as the Company By:   /s/ Jeffrey R. Lass Name: Jeffrey
R. Lass Title: VP, CFO, CAO, Treasurer CHART INDUSTRIES LUXEMBOURG S.À R.L., as
a Foreign Borrower By:   /s/ Jillian Case Harris Name: Jillian Case Harris
Title: Class B Director By:   /s/ Nicolas Schreurs Name: Nicolas Schreurs Title:
Class A Director

CHART ASIA INVESTMENT COMPANY LIMITED,

as a Foreign Borrower

By:   /s/ Jillian Case Harris Name: Jillian Case Harris Title: Director By:  
/s/ Johannes Albertus Lonsain Name: Johannes Albertus Lonsain Title: Director

Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By:   /s/ John Kushernick Name:
John Kushnerick Title: Executive Director

Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Ryan Maples Name: Ryan Maples
Title: Sr. Vice President

Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Andrew Gentles
Name: Andrew Gentles Title: Senior Vice President

Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Jeffrey Mills Name:
Jeffrey Mills Title: Vice President

Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Megan Kushner Name: Megan
Kushner Title: Authorized Signatory

Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:   /s/ Karmyn Paul Name: Karmyn Paul Title:
Vice President

Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:   /s/ George Stoecklein Name: George
Stoecklein Title: Managing Director

Signature Page to Amendment No. 2 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Third Amended and Restated Credit Agreement (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), dated as of November 3, 2017, by and among Chart
Industries, Inc., a Delaware corporation (the “Company”), Chart Industries
Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (“Chart
Luxembourg”), Chart Asia Investment Company Limited, a private limited company
incorporated under the laws of Hong Kong (“Chart Hong Kong” and, together with
the Company and Chart Luxembourg, the “Borrowers”), the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 2 is dated as of May 31, 2019 and is by and among the Borrowers,
the financial institutions listed on the signature pages thereof and the
Administrative Agent (the “Amendment”). Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Credit Agreement. Without in any way establishing a course of dealing by
the Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Collateral Agreement and
any other Loan Document executed by it and acknowledges and agrees that the
Collateral Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. All references to the
Credit Agreement contained in the above-referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment and as the
same may from time to time hereafter be amended, modified or restated.

Dated May 31, 2019

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.

 

CHART INC.

CHART ENERGY & CHEMICALS, INC.

CHART INTERNATIONAL HOLDINGS, INC.

CHART ASIA, INC.

CHART INTERNATIONAL, INC.

CHART COOLER SERVICE COMPANY, INC.

THERMAX, INC.

RCHPH HOLDINGS, INC.

HUDSON PRODUCTS HOLDINGS INC.

HUDSON PARENT CORPORATION

HUDSON PRODUCTS CORPORATION

COFIMCO USA, INC.

HUDSON PRODUCTS MIDDLE EAST LLC

SKAFF, LLC

SKAFF CRYOGENICS, INC.

PREFONTAINE PROPERTIES, INC.

CRYO-LEASE, LLC

E&C FINFAN, INC.

each as a Guarantor and Subsidiary Loan

Party (in each capacity)

By:   /s/ Jeffrey R. Lass Name: Jeffrey R. Lass Title: VP, CFO, Treasurer

Signature Page to Consent and Reaffirmation to Amendment No. 2 to

Third Amended and Restated Credit Agreement dated as of November 3, 2017

Chart Industries, Inc.



--------------------------------------------------------------------------------

ANNEX A

Attached



--------------------------------------------------------------------------------

SECTION 6.14. Designated Senior Debt

     100   ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01. Events of Default

     101  

SECTION 7.02. Exclusion of Immaterial Subsidiaries

     103   ARTICLE VIII    THE ADMINISTRATIVE AGENT    ARTICLE IX   
MISCELLANEOUS   

SECTION 9.01. Notices

     109  

SECTION 9.02. Survival of Agreement

     111  

SECTION 9.03. Integration; Binding Effect

     111  

SECTION 9.04. Successors and Assigns

     111  

SECTION 9.05. Expenses; Indemnity

     116  

SECTION 9.06. Right of Set-off

     118  

SECTION 9.07. Applicable Law

     118  

SECTION 9.08. Waivers; Amendment

     118  

SECTION 9.09. Interest Rate Limitation

     120  

SECTION 9.10. Entire Agreement

     120  

SECTION 9.11. WAIVER OF JURY TRIAL

     120  

SECTION 9.12. Severability

     121  

SECTION 9.13. Counterparts

     121  

SECTION 9.14. Headings

     121  

SECTION 9.15. Jurisdiction; Consent to Service of Process

     121  

SECTION 9.16. Confidentiality

     122  

SECTION 9.17. [Intentionally Omitted]

     123  

SECTION 9.18. Release of Liens and Guarantees

     123  

SECTION 9.19. U.S. Patriot Act

     123  

SECTION 9.20. Judgment

     124  

SECTION 9.21. Termination or Release

     124  

SECTION 9.22. Pledge and Guarantee Restrictions

     124  

SECTION 9.23. No Fiduciary Duty

     125  

SECTION 9.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     125   ARTICLE X    COMPANY GUARANTEE   

 

Exhibits and Schedules Exhibit A    Form of Assignment and Acceptance Exhibit B
   [Intentionally Omitted] Exhibit C-1    Form of Borrowing Request Exhibit C-2
   Form of Swingline Borrowing Request Exhibit D    Form of Mortgage Exhibit E
   Form of Collateral Agreement Exhibit F    Form of Solvency Certificate
Exhibit F-2    Form of AXC Trigger Date Solvency Certificate

 

iii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 3, 2017 (this
“Agreement”), among CHART INDUSTRIES, INC., a Delaware corporation, CHART
INDUSTRIES LUXEMBOURG S.À R.L., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg, having its
registered office at 2, rue des Dahlias, L-1411 Luxembourg and registered with
the Luxembourg Trade and Companies Register under number B 148.907, CHART ASIA
INVESTMENT COMPANY LIMITED, a private limited company incorporated under the
laws of Hong Kong with company number 1174361 and having its registered office
address at 36/F., Tower Two, Times Square, 1 Matheson Street, Causeway Bay, Hong
Kong, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A. as
Administrative Agent and BANK OF AMERICA, N.A., FIFTH THIRD BANK, WELLS FARGO
BANK, NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2018 Senior Subordinated Notes” shall mean the Company’s 2.00% Convertible
Senior Subordinated Notes due 2018 issued pursuant to the Senior Subordinated
Note Indenture.

“2024 Senior Subordinated Notes” shall mean the Company’s 1.00% Convertible
Senior Subordinated Notes due 2024 issued pursuant to the Senior Subordinated
Note Indenture.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20.

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.12(a) or Section 6.12(b), as applicable.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” shall mean JPMorgan (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.

 

1



--------------------------------------------------------------------------------

NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Amendment No. 1 Effective Date” means October 26, 2018.

“Amendment No. 2 Effective Date” means May 31, 2019

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” shall mean, for any day with respect to any Eurocurrency
Loan and any ABR Loan, and with respect to the Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”,
as the case may be, based upon the Leverage Ratio applicable on such date:

 

     Leverage Ratio:    Eurocurrency
Spread   ABR
Spread   Commitment
Fee Rate

Category 1:

   < 1.50 to 1.00    1.50%   0.50%   0.20%

Category 2:

   > 1.50 to 1.00 but


< 2.00 to 1.00

   1.75%   0.75%   0.25%

Category 3:

   > 2.00 to 1.00 but
< 2.50 to 1.00    2.00%   1.00%   0.30%

Category 4:

   > 2.50 to 1.00 but
< 3.00 to 1.00    2.25%   1.25%   0.35%

Category 5:

   > 3.00 to 1.00    2.50%   1.50%   0.375%

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Company’s fiscal year based upon the
consolidated financial information of the Company and its Subsidiaries delivered
pursuant to Section 5.04(a) or (b) and (2) each change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the first
Business Day after the date of delivery to the Administrative Agent of such
consolidated financial information indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
until the Trigger Date, the Leverage Ratio shall be deemed to be in Category 5;
provided further that the Leverage Ratio shall be deemed to be in Category 5 at
the option of the Administrative Agent or the Required Lenders, at any time
during which the Company fails to deliver the consolidated financial information
when required to be delivered pursuant to Section 5.04(a) or (b), during the
period from the expiration of the time for delivery thereof until such
consolidated financial information is delivered.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

3



--------------------------------------------------------------------------------

“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds U.S.$10.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Company or any Subsidiary to any Person other than the Company or any Subsidiary
to the extent otherwise permitted hereunder of any asset or group of related
assets (other than inventory or other assets sold, transferred or otherwise
disposed of in the ordinary course of business) in one or a series of related
transactions, the net cash proceeds from which exceed U.S.$10.0 million.

“Assignment and Acceptance” shall mean an assignment and acceptance agreement
entered into by a Lender and an assignee, and accepted by the Administrative
Agent and the Company (if required by such assignment and acceptance), in the
form of Exhibit A or such other form as shall be approved by the Administrative
Agent.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Facility Commitments.

“Available Unused Commitment” shall mean, with respect to a Lender, at any time
of determination, an amount equal to the amount by which (a) the Revolving
Facility Commitment of such Lender at such time exceeds (b) the Revolving
Facility Credit Exposure of such Lender at such time.

“AXC Acquisition” means the acquisition of the AXC Business by the Company
(through its Subsidiary E&C FinFan, Inc. (or another Wholly Owned Subsidiary of
the Company that is a Domestic Subsidiary and a party to the Collateral
Agreement and which Subsidiary has taken an assignment of E&C FinFan’s rights
(or has otherwise assumed the rights of E&C FinFan) in a manner reasonable
satisfactory to the Administrative Agent under the AXC Acquisition Agreement
pursuant to the terms of thereof) pursuant to the AXC Acquisition Agreement.

“AXC Acquisition Agreement” means the Asset Purchase Agreement, dated as of
May 8, 2019 (together with all exhibits, schedules and disclosure letters
thereto), by and among Harsco, E&C FinFan, Inc. and the Company.

“AXC Acquisition Agreement Representations” means such of the representations
made by or on behalf of or with respect to the AXC Business in the AXC
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the accuracy of any such representation is a condition to the
Company’s (or any of its Subsidiaries’ or Affiliates’) obligations to close the
AXC Acquisition under the AXC Acquisition Agreement or the Company (or any of
its Subsidiaries or Affiliates) has the right to terminate the Company’s (or any
of its Subsidiaries’ or Affiliates’) obligations under the AXC Acquisition
Agreement or decline to consummate the AXC Acquisition as a result of a breach
of such representations in the AXC Acquisition Agreement.

“AXC Business” means Harsco’s Industrial Air-X-Changers business (including
designing, manufacturing, servicing, repairing and selling air-cooled heat
exchanges and related repair parts).

“AXC Expiration Date” means the earliest of (i) 5:00 p.m., New York City time,
on the date that is five (5) Business Days after February 8, 2020 (as such date
may be extended pursuant to Section 9.1(b) of the AXC Acquisition Agreement as
in effect on May 8, 2019), (ii) the closing of the AXC Acquisition with or
without the use of any of the Loans under this Agreement, (iii) the public
announcement of the abandonment of the AXC Acquisition by the Company (or any of
its Subsidiaries or Affiliates) and (iv) the termination of the AXC Acquisition
Agreement prior to closing of the AXC Acquisition or the termination of the
Company’s (or any of its Subsidiaries’ or Affiliates’) obligations under the AXC
Acquisition Agreement to consummate the AXC Acquisition in accordance with the
terms thereof.

 

4



--------------------------------------------------------------------------------

“AXC Incremental Term Loans” means Incremental Term Loans advanced by certain
Lenders (that have agreed to do so pursuant to the terms of Section 2.20) on the
AXC Trigger Date, the proceeds of which are used solely to fund the AXC
Acquisition and AXC Transaction Costs.

“AXC Revolving Facility Loans” means Revolving Facility Loans advanced by the
Lenders (that have Revolving Facility Commitments) on the AXC Trigger Date, the
proceeds of which are used solely to fund the AXC Acquisition and AXC
Transaction Costs.

“AXC Transaction Costs” means any fees, costs or expenses incurred or paid by
the Company or any Subsidiary in connection with the AXC Transactions.

“AXC Transactions” means (a) the consummation of the AXC Acquisition and the
other transactions contemplated by the AXC Acquisition Agreement, (b) the AXC
Trigger Date Release and (c) the payment of the fees, costs and expenses
incurred in connection with any of the foregoing.

“AXC Trigger Date” means the date on which the conditions specified in
Section 4.03 are satisfied (or waived in accordance with Section 4.03).

“AXC Trigger Date Release” means the termination and release of all security
interests on assets acquired by the Company in the AXC Acquisition other than
Liens permitted by Sections 6.02 (d) through (k), (m), (o) through (t) and
(v) through (y).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” shall mean each and any of the following bank services
provided to the Company or any Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Obligations” shall mean any and all obligations of the Company
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Base L/C Amount” has the meaning assigned to such term in the definition of
“L/C Sublimit”.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.

“Borrowers” shall mean the Company and the Foreign Borrowers.

“Borrowing” shall mean (a) Revolving Facility Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Minimum” shall mean (a) in the case of any Borrowing other than a
Swingline Borrowing (i) denominated in Dollars, U.S.$1.0 million and
(ii) denominated in any Foreign Currency, 1,000,000 units of such currency and
(b) in the case of a Swingline Borrowing, U.S.$250,000.

“Borrowing Multiple” shall mean (a) in the case of any Borrowing other than a
Swingline Borrowing (i) denominated in Dollars, U.S.$1.0 million and
(ii) denominated in any Foreign Currency, the smallest amount of such Foreign
Currency that is an integral multiple of 1,000,000 units of such currency and
(b) in the case of a Swingline Borrowing, U.S.$250,000.

“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the relevant Agreed Currency in the London interbank
market or the principal financial center of such Agreed Currency (and, if the
Borrowings or L/C Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection

 

 

6



--------------------------------------------------------------------------------

members, unless such restriction with respect to the payment of dividends or in
similar distributions has been legally waived (provided that the net loss of any
such subsidiary shall be included to the extent funds are disbursed by such
Person or any other subsidiary of such Person in respect of such loss and that
Consolidated Net Income of such Person shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) by such subsidiary to the Company or another
Subsidiary in respect of such period to the extent not already included
therein),

(vii) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(viii) any non-cash charges from the application of the purchase method of
accounting in connection with any future acquisition, to the extent such charges
are deducted in computing such Consolidated Net Income, shall be excluded,

(ix) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,

(x) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment and intangibles and other long-lived
assets) shall be excluded,

(xi) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock appreciation or similar rights, stock options, any
restricted stock plan or other rights to officers, directors and employees of
such Person or any of its subsidiaries shall be excluded, and

(xii) Consolidated Net Income for any Person shall be reduced by any cash
payments made during such period in respect of the items described in clauses
(viii), (x) and (xi) above subsequent to the fiscal quarter in which the
relevant non-cash amount was incurred.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the consolidated Subsidiaries, determined in accordance with GAAP,
in each case as set forth on the consolidated balance sheet of the Company as of
such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Co-Syndication Agent” means each of Bank of America, N.A., Fifth Third Bank,
Wells Fargo Bank, National Association and PNC Bank, National Association in its
capacity as co-syndication agent for the credit facility evidenced by this
Agreement.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

13



--------------------------------------------------------------------------------

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.25.

“Credit Event” shall mean a Borrowing, the issuance, amendment, renewal or
extension of a Letter of Credit, an L/C Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Closing Date.

“Discretionary L/C Amount” has the meaning assigned to such term in the
definition of “L/C Sublimit”.

“Disqualified Lender” means (a) Persons that are reasonably determined by the
Company to be competitors of the Company or its Subsidiaries and which are
specifically identified by the Company to the Administrative Agent in writing
and delivered in accordance with Section 9.01 prior to the Closing Date, (b) any
other Person that is reasonably determined by the Company to be a competitor of
the Company or its Subsidiaries and which is specifically identified in a
written supplement to the list

 

14



--------------------------------------------------------------------------------

“Foreign Currency Letter of Credit” shall mean a Letter of Credit denominated in
a Foreign Currency.

“Foreign Currency Sublimit” shall mean U.S.$250.0 million.

“Foreign Lender” shall mean (a) if the applicable Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (b) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia and any Subsidiary of a Foreign
Subsidiary.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

“Harsco” means Harsco Corporation, a Delaware corporation.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.

 

21



--------------------------------------------------------------------------------

certificate of a Responsible Officer of the Company (the “Additional
Adjustments”); provided that (x) all adjustments pursuant to this clause (B)
will be without duplication of any amounts that are otherwise included or added
back in computing EBITDA in accordance with the definition of such term
(including, without limitation, pursuant to the foregoing clause (A)), whether
through pro forma adjustment or otherwise, (y) if Additional Adjustments are to
be added to EBITDA pursuant to this clause (B), the aggregate amount of
Additional Adjustments for any period being tested shall not exceed 10% of the
EBITDA for such period (calculated prior to giving effect to the Additional
Adjustments) and (z) if any operating expense reductions or other operating
improvements or synergies included in any pro forma calculations based on the
anticipation that such operating expense reductions or other operating
improvements or synergies will be achieved within such 12-month period shall at
any time cease to be reasonably anticipated by the Company to be so achieved,
then on and after such time pro forma calculations required to be made hereunder
shall not reflect such operating expense reductions or other operating
improvements or synergies.

“Projections” shall mean the projections of the Company and its Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities, including updates to the projections contained in
the Information Memorandum, furnished to the Lenders or the Administrative Agent
by or on behalf of the Company or any of its Subsidiaries prior to the Closing
Date.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.25.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Real Property” shall mean, collectively, all right, title and interest of the
Company or any other Subsidiary in and to any and all parcels of real property
owned or operated by the Company or any other Subsidiary together with all
Improvements and appurtenant fixtures, equipment, personal property, easements
and other property and rights incidental to the ownership, lease or operation
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property (including related lockboxes,
collection accounts, lockbox accounts and concentration accounts, as applicable)
from time to time originated, acquired or otherwise owned by the Company or any
Subsidiary.

“Receivables Net Investment” shall mean at any time, the aggregate cash amount
advanced or paid by any lenders or purchasers that are not Affiliates of the
Company under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the terms of
the Permitted Receivables Documents; provided, however, that if all or any part
of such Receivables Net Investment shall have been reduced by application for
any distribution and thereafter such distribution is rescinded or

 

34



--------------------------------------------------------------------------------

“Senior Subordinated Note Indenture” shall mean each and any indenture or other
similar document governing the terms of Senior Subordinated Notes in effect from
time to time.

“Senior Subordinated Notes” shall mean any Permitted Debt Securities or
Permitted Convertible Notes which, by their terms, are subordinated to the
Company’s “senior debt” or “designated senior indebtedness.”.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Company established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which, if applicable for purposes of structuring such transaction, is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with the Company or any of the Subsidiaries (other than Special
Purpose Receivables Subsidiaries) in the event the Company or any such
Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy Code (or
other insolvency law).

“Specified Representations” means the representations and warranties set forth
in Sections 3.01, 3.02(a), 3.02(b)(i)(A), 3.03, 3.09, 3.10, 3.18(c) and 3.21
(solely as it relates to use of proceeds on the applicable date) of this
Agreement.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” shall mean any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the Obligations.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled or held by such Person.

“Subsidiary” shall mean a subsidiary; provided that unless the context otherwise
requires, “Subsidiary” shall mean a subsidiary of the Company.

 

38



--------------------------------------------------------------------------------

“Subsidiary Loan Party” shall mean each direct Wholly Owned Subsidiary of the
Company that (a) is (i) a Domestic Subsidiary, (ii) a Material Subsidiary and
(iii) a party to the Collateral Agreement, and (b) is not (i) a Special Purpose
Receivables Subsidiary, (ii) a Subsidiary listed on Schedule 1.01 or (iii) a
Subsidiary whose guarantee of the Obligations is prohibited under Section 9.22
(provided that Hudson Products Corp. or any other Person acquired in the Hudson
Acquisition shall not be required to become a Subsidiary Loan Party until the
date that is 45 Business Days after the Closing Date (or such later date as is
agreed upon by the Administrative Agent)).

“Supported QFC” has the meaning assigned to it in Section 9.25.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
spot, future, credit default or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or any of its Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction. Notwithstanding the foregoing, Permitted
Call Spread Swap Agreements shall not constitute Swap Obligations.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Company substantially
in the form of Exhibit C-2.

“Swingline Sublimit” shall mean, with respect to the Swingline Lender, the
amount that the Swingline Lender may, in its sole discretion, make available as
Swingline Loans pursuant to Section 2.04. The aggregate amount of the Swingline
Sublimit on the Closing Date is U.S.$25.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Lender at any time shall mean the sum of (a) its Revolving Facility Percentage
of the aggregate Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) the aggregate principal amount of all Swingline Loans made by such Lender as
a Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).

“Swingline Lender” shall mean JPMorgan, in its capacity as a lender of Swingline
Loans hereunder.

“Swingline Loans” shall mean the swingline loans made to the Company pursuant to
Section 2.04.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other

 

39



--------------------------------------------------------------------------------

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.25.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“VRV Acquisition” means the acquisition pursuant to which the Company (or one or
more of its Subsidiaries) will acquire VRV s.p.a., all as more specifically
described in the Company’s Current Report on Form 8-K dated September 26, 2018
and filed with the SEC on September 27, 2018.

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person or one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that, notwithstanding
the foregoing, upon and following the acquisition of any business or new
Subsidiary in accordance with this Agreement, in each case that would not
constitute a “significant subsidiary” for purposes of Regulation S-X, financial
items and information with respect to such newly-acquired business or Subsidiary
that are required to be included in determining any financial calculations and
other financial ratios contained herein for any period prior to such acquisition
shall not be required to be in accordance with GAAP so long as the Company is
able to reasonably estimate pro forma adjustments in respect of such acquisition
for such prior periods, and in each case such estimates are made in good faith
and are factually supportable. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used

 

41



--------------------------------------------------------------------------------

Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04.

SECTION 2.20. Increase in Revolving Facility Commitments and/or Incremental Term
Loans.

(a) New Commitments. At any time, the Company may by written notice to the
Administrative Agent elect to request an increase to the existing Revolving
Facility Commitments (any such increase, the “New Revolving Facility
Commitments”) and/or enter into one or more tranches of term loans (any such
tranche, the “Incremental Term Loans” and together with the New Revolving
Facility Commitments, if any, the “New Commitments”), by an amount not in excess
of U.S.$225.0 million in the aggregate or a lesser amount in integral multiples
of U.S.$25.0 million (it being understood and agreed that, notwithstanding the
foregoing U.S.$225.0 million limitation, the tranche of Incremental Term Loans
that is incurred under this Section 2.20 as AXC Incremental Term Loans may be in
an amount of up to U.S.$450.0 million and without regard to the foregoing
integral multiple requirement; provided that any such AXC Incremental Term Loans
incurred under this Section 2.20 will not count against such U.S.$225.0 million
limitation and will not reduce availability for any other New Commitments on a
dollar-for-dollar basis). Such notice shall specify the date (an “Increased
Amount Date”) on which the Company proposes that the New Commitments and, in the
case of Incremental Term Loans, the date for borrowing, as applicable, be made
available. The Company shall notify the Administrative Agent in writing of the
identity of each Lender or other financial institution reasonably acceptable to
the Administrative Agent (each, a “New Revolving Facility Lender,” an
“Incremental Term Lender” or generally, a “New Lender”; provided that no
Ineligible Institution may be a New Lender) to whom the New Commitments have
been (in accordance with the prior sentence) allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the New Commitments may elect or decline, in its sole discretion, to provide a
New Commitment. Such New Commitments shall become effective as of such Increased
Amount Date, and in the case of Incremental Term Loans, shall be made on such
Increased Amount Date; provided that (1) the conditions set forth in paragraphs
of (b) and (c) of Section 4.02 shall be satisfied or waived by the Required
Lenders on such Increased Amount Date before or after giving effect to such New
Commitments and Loans; (2) such increase in the Revolving Facility Commitments
and/or the Incremental Term Loans shall be evidenced by one or more joinder
agreements executed and delivered to Administrative Agent by each New Lender, as
applicable, and each shall be recorded in the register, each of which shall be
reasonably satisfactory to the Administrative Agent and subject to the
requirements set forth in Section 2.17(e); and (3) the Borrowers shall make any
payments required pursuant to Section 2.16 in connection with the provisions of
the New Commitments; provided that, with respect to any Incremental Term Loans
incurred for the primary purpose of financing a Limited Conditionality
Acquisition (“Acquisition-Related Incremental Term Loans”), clause (1) of this
sentence shall be deemed to have been satisfied so long as (A) as of the date of
execution of the related Limited Conditionality Acquisition Agreement by the
parties thereto, no Default shall have occurred and be continuing or would
result from entry into such Limited Conditionality Acquisition Agreement, (B) as
of the date of the borrowing of such Acquisition-Related Incremental Term Loans,
no Event of Default under Section 7.01(a), (b), (h) or (i) is in existence
immediately before or after giving effect (including on a Pro Forma Basis) to
such borrowing and to any concurrent transactions and any substantially
concurrent use of proceeds thereof, (C) the representations and warranties set
forth in Article III shall be true and correct in all material respects as of
the date of execution of the applicable Limited Conditionality Acquisition
Agreement by the parties thereto, except to the extent any such representations
or warranties are expressly limited to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specified earlier date (provided that no materiality
qualifier set forth in this subclause (C) shall be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) and (D) as of the date of the borrowing of such
Acquisition-

 

68



--------------------------------------------------------------------------------

Related Incremental Term Loans, customary “Sungard” representations and
warranties (with such representations and warranties to be reasonably determined
by the Lenders providing such Acquisition-Related Incremental Term Loans) shall
be true and correct in all material respects immediately before and after giving
effect to the incurrence of such Acquisition-Related Incremental Term Loans,
except to the extent any such representations or warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such specified earlier
date (provided that no materiality qualifier set forth in this subclause
(D) shall be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof). Notwithstanding
anything to the contrary set forth in this Section 2.20, with respect to AXC
Incremental Term Loans, the only conditions required to be satisfied in
connection with the funding thereof shall be the conditions set forth in Section
4.03.

(b) On any Increased Amount Date on which New Revolving Facility Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Lenders shall assign to each of the New Revolving
Facility Lenders, and each of the New Revolving Facility Lender shall purchase
from each of the existing Lenders, at the principal amount thereof, such
interests in the outstanding Revolving Facility Loans and participations in
Letters of Credit and Swingline Loans outstanding on such Increased Amount Date
that will result in, after giving effect to all such assignments and purchases,
such Revolving Facility Loans and participations in Letters of Credit and
Swingline Loans being held by existing Lenders and New Revolving Facility
Lenders ratably in accordance with their Revolving Facility Commitments after
giving effect to the addition of such New Revolving Facility Commitments to the
Revolving Facility Commitments, (ii) each New Revolving Facility Commitment
shall be deemed for all purposes a Revolving Facility Commitment and each Loan
made thereunder shall be deemed, for all purposes, a Revolving Facility Loan and
have the same terms as any existing Revolving Facility Loan and (iii) each New
Revolving Facility Lender shall become a Lender with respect to the Revolving
Facility Commitments and all matters relating thereto.

(c) On any Increased Amount Date on which Incremental Term Loans are effected
and borrowed, subject to the satisfaction of the foregoing terms and conditions,
(i) each Incremental Term Loan shall be deemed for all purposes a Loan made
hereunder, (ii) each Incremental Term Lender shall become a Lender hereunder and
(iii) the Incremental Term Loans (x) shall rank pari passu in right of payment
with the Revolving Facility Loans, (y) shall not mature earlier than the
Maturity Date (but may have amortization prior to such date) and (z) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Facility Loans (provided that (i) the terms and conditions applicable
to any Incremental Term Loans maturing after the Maturity Date may provide for
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced, and may include fees, differently than the existing
Revolving Facility Loans). All Incremental Term Loans made on any Increased
Amount Date will be made in accordance with the procedures set forth in
Section 2.03.

(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Company’s notice of an Increased Amount Date and, in respect thereof, the
New Commitments and the New Lenders.

(e) Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each Lender
providing such Incremental Term Loans, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to

 

69



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect or which could
reasonably be expected, individually or in the aggregate, to materially
adversely affect the Transactions. Neither of the Borrowers nor, to the
knowledge of any of the Loan Parties, any of their Affiliates is in violation of
any laws relating to terrorism or money laundering, including Executive Order
No. 13224 on Terrorist Financing, effective September 23, 2001, and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (signed into law on
October 26, 2001) (the “U.S. Patriot Act”).

(b) Except as set forth in Schedule 3.08(b), none of the Company, its
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any currently applicable law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permit), the Luxembourg Domiciliation Law (to the extent
required), or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.09. Federal Reserve Regulations.

(a) None of the Company and its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, Regulation U or Regulation X.

SECTION 3.10. Investment Company Act. None of the Company or any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.11. Use of Proceeds. Each of the Borrowers will use the proceeds of
the Revolving Facility Loans, the Swingline Loans, and may request the issuance
of Letters of Credit, as applicable, only to refinance existing Indebtedness and
for working capital and other general corporate purposes (including refinancing
existing Indebtedness and Permitted Business Acquisitions). Notwithstanding
anything to the contrary set forth in this Section 3.11, all proceeds of the AXC
Revolving Facility Loans and the AXC Incremental Term Loans will be used only to
finance the AXC Acquisition and to pay AXC Transaction Costs. No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use, and the
Company shall use reasonable efforts to procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation, in any material respect, of
any Anti-Corruption Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case except to the extent
permitted for a Person required to comply with Sanctions or (iii) in any manner
that would result in the violation in any material respect of any Sanctions
applicable to any party hereto.

 

75



--------------------------------------------------------------------------------

title and interest of the Domestic Loan Parties in such Mortgaged Property and,
to the extent applicable, subject to Section 9-315 of the UCC, the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to Permitted Encumbrances.

SECTION 3.17. Location of Real Property.

(a) Schedule 3.17(a) lists completely and correctly as of the Closing Date each
Real Property owned by each Borrower and the Subsidiary Loan Parties, the
address or location thereof and the state in which such Real Property is
located.

(b) Schedule 3.17(b) lists completely and correctly as of the Closing Date each
Real Property leased by each Borrower and the Subsidiary Loan Parties, the
address or location thereof.

SECTION 3.18. Solvency.

(a) Immediately after giving effect to the Transactions (i) the fair value of
the assets of each Borrower (individually) and the Company and its Subsidiaries
on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of each Borrower
(individually) and the Company and its Subsidiaries on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of each
Borrower (individually) and the Company and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of each Borrower (individually) and the Company and its Subsidiaries
on a consolidated basis, respectively, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each Borrower (individually) and
the Company and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; (iv) each Borrower
(individually) and the Company and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date; and (v) no Foreign Borrower Insolvency
Event will occur.

(b) The Company does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

(c) As of the AXC Trigger Date, and after giving effect to the AXC Transactions
and the incurrence of the indebtedness and obligations being incurred in
connection with this Agreement, the AXC Transactions and the Transactions on the
AXC Trigger Date, that, with respect to the Company and its Subsidiaries on a
consolidated basis, (a) the sum of the liabilities of the Company and its
Subsidiaries, taken as a whole, does not exceed the present fair saleable value
of the assets of the Company and its Subsidiaries, taken as a whole; (b) the
capital of the Company and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Company and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debt as they mature in the ordinary course of business (for
the purposes of this Section 3.18(c), the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5)).

 

78



--------------------------------------------------------------------------------

instruments and agreements as the Administrative Agent shall reasonably request
in connection with the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit H.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of each of (i) Calfee, Halter & Griswold LLP, counsel for the Loan
Parties, (ii) LexField, special Luxembourg counsel for Chart Luxembourg and
(iii) Jones Day, special Hong Kong counsel for Chart Hong Kong, in each case
covering such matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit H and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the U.S. Patriot Act.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying (i) that the representations and warranties
contained in Article III are true and correct in all material respects (or in
all respects if the applicable representation or warranty is qualified by
Material Adverse Effect or other materiality qualifier) on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (or in all respects if the applicable
representation or warranty is qualified by Material Adverse Effect or other
materiality qualifier) as of such earlier date), and (ii) that no Event of
Default or Default has occurred and is continuing as of such date.

(e) (i) The Administrative Agent shall have received evidence satisfactory to it
of the payment, prior to or simultaneously with the initial Loans hereunder, of
all interest, fees and premiums, if any, on all loans and other extensions of
credit outstanding under the Existing Credit Agreement and (ii) each Departing
Lender shall have received payment in full of all of the “Obligations” owing to
it under the Existing Credit Agreement (other than obligations to pay fees and
expenses with respect to which the Company has not received an invoice,
contingent indemnity obligations and other contingent obligations owing to it
under the “Loan Documents” as defined in the Existing Credit Agreement).

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder.

(g) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit F and signed by the chief financial officer or another
Responsible Officer of the Company confirming the solvency of the Company and
its Subsidiaries on a consolidated basis after giving effect to the
Transactions.

 

80



--------------------------------------------------------------------------------

SECTION 4.02. All Credit Events. On the date of each Borrowing (other than any
Borrowing in respect of AXC Revolving Facility Loans and any Borrowing in
respect of AXC Incremental Term Loans) and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

(d) In the case of a Revolving Facility Loan to be made to a Foreign Borrower,
the Borrowers shall have demonstrated to the Administrative Agent compliance
with Section 6.04(a)(i).

Each Borrowing and(other than any Borrowing in respect of AXC Revolving Facility
Loans and any Borrowing in respect of AXC Incremental Term Loans) and each
issuance, amendment, extension or renewal of a Letter of Credit (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit) made by any Borrower shall be deemed
to constitute a representation and warranty by each Borrower on the date of such
Borrowing, issuance, amendment, extension or renewal as applicable, as to the
matters specified in paragraphs (b) and (c) of this Section 4.02.

SECTION 4.03. AXC Trigger Date. The obligations of the Lenders with Revolving
Facility Commitments to make AXC Revolving Facility Loans and the obligations of
the applicable Lenders with commitments in respect of AXC Incremental Term Loans
shall not become effective until the date that occurs on which each of the
following conditions is satisfied (or (i) with respect to the making of AXC
Revolving Facility Loans, waived in accordance with Section 9.08 and (ii) with
respect to the making of AXC Incremental Term Loans, waived by the holders of
commitments in respect of AXC Incremental Term Loans):

(a) The Administrative Agent shall have received a customary favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the AXC
Trigger Date) of Winston & Strawn LLP, counsel for the Loan Parties, covering
such matters relating to the Loan Parties and the Loan Documents as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsel to deliver such opinion.

(b) The Administrative Agent shall have received customary documents and
certificates as the Administrative Agent or its counsel may reasonably request,
including with respect to the organization, existence and good standing of the
Loan Parties (in their jurisdiction of organization or formation), the
authorization of the AXC Transactions, the Transactions and otherwise relating
to the Loan Documents and the AXC Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

81



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received in the form described in
Section 4.03(e)(v) evidence reasonably satisfactory to it that the AXC
Acquisition shall, substantially concurrently with the funding of the AXC
Revolving Facility Loans and the AXC Incremental Term Loans hereunder, be
consummated pursuant to the AXC Acquisition Agreement, and no provision thereof
shall have been amended or waived, and no consent or request shall have been
given under the AXC Acquisition Agreement, without the prior written consent of
the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed), in any way that is materially adverse to the Lenders in their
capacities as such (it being understood and agreed that (i) amendments, waivers
and other changes to the definition of “Material Adverse Effect” of the AXC
Acquisition Agreement, and consents and requests given or made pursuant to any
such definition shall in each case be deemed to be materially adverse to the
Lenders, and (ii) any modification, amendment or express waiver or consents by
the Company (or any of its Subsidiaries) that results in (x) an increase to the
purchase price shall be deemed to not be materially adverse to the Lenders so
long as such increase is funded solely with a public issuance of common equity
of the Company or cash on hand or borrowing capacity under this Agreement and
(y) a decrease to the purchase price shall be deemed to not be materially
adverse to the Lenders if (1) such decrease is less than 10% of the purchase
price or (2) so long as such reduction is allocated to reduce on a
dollar-for-dollar basis simultaneously both (A) the commitments (if any) under
the AXC Incremental Term Loans and (B) the commitments under the senior secured
term loan facility (if any) provided to the Company in connection with the AXC
Acquisition pursuant to the commitment letter, dated as of May 8, 2019, by and
among the Company and JPMorgan Chase Bank, N.A. (such commitments described in
this clause (B), the “Specified Commitments”) (it being understood and agreed,
for the avoidance of doubt and by way of example, for purposes of the foregoing
clause (2), a $1 decrease in the purchase price would reduce the commitments
under the AXC Incremental Term Loans by $1 and also reduce the Specified
Commitments by $1)).

(d) The Administrative Agent shall have received in the form described in
Section 4.03(e)(iv) evidence reasonably satisfactory to it (i) that on the AXC
Trigger Date, after giving effect to the AXC Transactions, the AXC Business
shall not have any indebtedness for borrowed money other than Indebtedness
permitted under Section 6.01 and (ii) of repayment of all indebtedness to be
repaid on the AXC Trigger Date pursuant to the AXC Acquisition Agreement and the
discharge (or the making of arrangements for discharge) of all liens securing
any assets or property of the AXC Business.

(e) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company certifying that:

(i) the Specified Representations are true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language are true and correct in all
respects) on and as of the AXC Trigger Date;

(ii) the AXC Acquisition Agreement Representations are true and correct in all
material respects (provided that any representation or warranty that is
qualified by materiality, Material Adverse Effect or similar language are true
and correct in all respects) on and as of the AXC Trigger Date;

 

82



--------------------------------------------------------------------------------

(iii) since May 8, 2019, there shall not have occurred any event, change, or
effect that has had, or could reasonably be expected to have, individually or in
the aggregate, a “Material Adverse Effect” (as such quoted term is defined in
the AXC Acquisition Agreement as in effect on May 8, 2019) that is continuing;

(iv) after giving effect to the AXC Transactions or substantially concurrently
with the funding of the AXC Revolving Facility Loans and the AXC Incremental
Term Loans hereunder, the AXC Trigger Date Release shall have been consummated;
and

(v) the AXC Acquisition shall, substantially concurrently with the funding of
the AXC Revolving Facility Loans and the AXC Incremental Term Loans hereunder,
be consummated pursuant to the AXC Acquisition Agreement, as in effect on May 8,
2019, and no provision thereof shall have been amended or waived, and no consent
or request shall have been given under the AXC Acquisition Agreement, in any way
that is materially adverse to the Lenders in their capacities as such.

(f) The Administrative Agent shall have received a solvency certificate of the
chief financial officer of the Company substantially in the form of Exhibit F-2.

(g) The Administrative Agent shall have received (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company, for the three most recently completed fiscal years ended
at least 90 days before the AXC Trigger Date and (b) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company, for each subsequent fiscal quarter ended at least 60 days
before the AXC Trigger Date; provided that filing of the required financial
statements on form 10-K and/or form 10-Q by the Company, as applicable will
satisfy the foregoing applicable requirements.

(h) The Administrative Agent shall have received (a) a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Company as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 45 days prior to
the AXC Trigger Date, prepared after giving effect to the AXC Transactions
(including the acquisition of the AXC Business) as if the AXC Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income) and (b) a quality of
earnings report in connection with the AXC Acquisition prepared by the Company’s
independent public accountants of recognized standing. It is understood and
agreed that the condition set forth in the foregoing clause (b) has been
satisfied as of the date hereof.

(i) The Administrative Agent shall have received, at least three (3) Business
Days prior to the AXC Trigger Date, all documentation and other information
about the Borrowers and the Guarantors as shall have been reasonably requested
in writing by the Administrative Agent at least ten (10) Business Days prior to
the AXC Trigger Date and required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the U.S. Patriot Act (including a Beneficial Ownership Certification
from the Borrowers in respect of the Beneficial Ownership Regulation).

(j) All fees and expenses due and payable to the Administrative Agent, the
Lenders and their respective Affiliates that are required to be paid on or prior
to the AXC Trigger Date shall have been paid or shall have been authorized to be
deducted from the proceeds of the AXC Revolving Facility Loans and/or the AXC
Incremental Term Loans, to the extent, in the case of expenses, an invoice has
been delivered to the Company at least one (1) Business Day prior to the AXC
Trigger Date (except as otherwise reasonably agreed by the Company).

(k) The AXC Expiration Date shall not have occurred.

 

83



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Company covenants and agrees with each Lender that so long as this Agreement
shall remain in effect and until the commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired, in each case, without any
pending draw, and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Company
will, and will cause each of its Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Company or a Wholly Owned Subsidiary
of the Company in such liquidation or dissolution; provided that Subsidiaries
that are Loan Parties may not be liquidated into Subsidiaries that are not Loan
Parties.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Mortgaged Properties) and judgments, writs, injunctions, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted and (iii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case except as expressly
permitted by this Agreement); in each case in this paragraph (b) except where
the failure would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses and maintain such other insurance as may be required by law or any
other Loan Document.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties located in the United States to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably

 

84



--------------------------------------------------------------------------------

(k) additional Investments may be made from time to time to the extent made with
proceeds of Equity Interests of the Company, which proceeds or Investments in
turn are contributed (as common equity) to any Loan Party;

(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Subsidiaries that are not Domestic Loan
Parties in any Loan Party or other Subsidiary.

(m) Investments of Receivables Assets in a Special Purpose Receivables
Subsidiary arising as a result of Permitted Receivables Financings and
transactions and Investments arising as a result of one or more Permitted
Supplier Finance Facilities;

(n) the Transactions;

(o) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(p) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into the Company or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

(q) Guarantees by the Company or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Subsidiary in the ordinary course
of business;

(r) a joint venture (including a non-majority owned joint venture) with, or a
significant Investment in, a Chinese entity or a project or venture with such
Chinese entity (in either case, in an aggregate principal amount not to exceed
U.S.$50.0 million) involving a Subsidiary of the Company doing business in
China, which venture may result in the Company no longer owning a majority of
the Equity Interests of such Subsidiary or the Company or any of its
Subsidiaries acquiring an interest in one or more new joint venture entities
arising in connection with such project or venture;

(s) joint ventures (including non-majority owned joint ventures) with, or
significant Investments in, entities or projects or ventures with such entities
(in either case, in an aggregate principal amount not to exceed U.S.$50.0
million);

(t) Investments to investigate or remedy environmental conditions in the
ordinary course of business and otherwise in an aggregate amount not exceeding
U.S.$5.0 million and already accrued at March 31, 2010;

(u) Loans, capital contributions and other Investments made subsequent to the
Closing Date in connection with the Permitted Foreign Restructuring;

(v) Capital expenditures;

(w) the VRV Acquisition; and

 

98



--------------------------------------------------------------------------------

(x) the Company’s entry into (including payments of premiums in connection
therewith), exercise of its rights and the performance thereof and thereunder,
Permitted Call Spread Swap Agreements in accordance with their terms.; and

(y) the AXC Acquisition.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or preferred equity
interests of the Company (except to the extent that no cash interest or other
cash payments are required in respect thereof), or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other Person, except that this Section shall not
prohibit:

(a) (i) the purchase and sale of inventory, supplies, services, materials and
equipment and the purchase and sale of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business by the
Company or any Subsidiary, (ii) the sale of any other asset in the ordinary
course of business by the Company or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the Company or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) (A) the merger or
consolidation of any Subsidiary into the Company in a transaction in which the
Company is the surviving corporation or (B) the merger or consolidation of any
Subsidiary that is not a Loan Party into any Foreign Borrower in a transaction
in which such Foreign Borrower is the surviving corporation, (ii) the merger or
consolidation of any Subsidiary into or with any Domestic Loan Party in a
transaction in which the surviving or resulting entity is a Domestic Loan Party
and, in the case of each of clauses (i)(A) and (ii), no Person other than the
Company or a Domestic Loan Party receives any consideration or, in the case of
clause (i)(B), no Person other than the applicable Foreign Borrower receives any
consideration, (iii) the merger or consolidation of any Subsidiary that is not a
Loan Party into or with any other Subsidiary that is not a Loan Party or
(iv) the liquidation or dissolution (other than the Borrowers) or change in form
of entity of the Company or any Subsidiary if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Company or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07; provided further
that the aggregate gross proceeds of any sales, transfers, leases or other
dispositions by a Domestic Loan Party to a Subsidiary that is not a Domestic
Loan Party in reliance upon this paragraph (c) and the aggregate gross proceeds
of any or all assets sold, transferred or leased in reliance upon paragraph
(h) below shall not exceed, in any fiscal year of the Company, U.S.$50.0
million;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
dividends, distributions and repurchases of Equity Interests permitted by
Section 6.06;

 

99



--------------------------------------------------------------------------------

such securities and (y) during the six-month period immediately prior to the
scheduled maturity date of the 2018 Senior Subordinated Notes, the Company will
not permit Liquidity to be less than the principal amount of the 2018 Senior
Subordinated Notes as is then outstanding at such time.

SECTION 6.11. Interest Coverage Ratio. The Company will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after September 30, 2017, of (i) EBITDA to (ii) Cash
Interest Expense, in each case for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Company and its Subsidiaries on a consolidated basis, to be less than 3.00 to
1.00; provided that to the extent any Asset Disposition or any Asset Acquisition
(or any similar transaction or transactions for which a waiver or a consent of
the Required Lenders pursuant to Section 6.05 has been obtained) or incurrence
or repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the Interest Coverage Ratio shall be determined for the
respective Test Period on a Pro Forma Basis for such occurrences.

SECTION 6.12. Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters, of
(i) Consolidated Net Debt to (ii) EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Company and its Subsidiaries on a consolidated basis, to be greater than
(I) 3.75 to 1.00 for the fiscal quarter ending on September 30, 2018, (II) 4.50
to 1.00 for the fiscal quarter ending on December 31, 2018, (III) 4.25 to 1.00
for the fiscal quarter ending on March 31, 2019, (IV) 4.00 to 1.00 for the
fiscal:

(a) On and after the Amendment No. 2 Effective Date and so long as both the AXC
Trigger Date and the funding of the AXC Incremental Term Loans occur prior to
the occurrence of the AXC Expiration Date: (I) 5.50 to 1.00 for the fiscal
quarters ending on June 30, 2019 and September 30, 2019, (II) 5.00 to 1.00 for
the fiscal quarter ending on December 31, 2019, (III) 4.50 to 1.00 for the
fiscal quarter ending March 31, 2020, (IV) 4.00 to 1.00 for the fiscal quarter
ending June 30, 2020 and (V) 3.50 to 1.00 for the fiscal quarter ending
September 30, 2020 and each fiscal quarter thereafter. Notwithstanding the
foregoing, only after the maximum Leverage Ratio permitted under this
Section 6.12(a) has been 3.50 to 1.00 for two consecutive fiscal quarters, to
the extent any Asset Disposition or any Asset Acquisition (or any similar
transaction or transactions that require a waiver or a consent of the Required
Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) has occurred during the relevant Test Period,
EBITDA shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences; provided further that (x) the Company may, by written
notice to the Administrative Agent for distribution to the Lenders, elect to
increase the maximum Leverage Ratio to 4.00 to 1.00 for a period of four
consecutive fiscal quarters in connection with a Permitted Business Acquisition
or a Plant Expansion occurring during the first of such four fiscal quarters if
the aggregate consideration paid or to be paid in respect of such Permitted
Business Acquisition or Plant Expansion exceeds $100,000,000 (each such period,
an “Adjusted Covenant Period”) and (y) notwithstanding the foregoing clause (x),
(i) the Company may not elect an Adjusted Covenant Period for at least two
(2) full fiscal quarters following the end of an Adjusted Covenant Period before
a new Adjusted Covenant Period is available again pursuant to the preceding
clause (x) for a new period of four consecutive fiscal quarters and (ii) the
Company may only elect one (1) Adjusted Covenant Period in respect of a Plant
Expansion during the term of this Agreement.

 

106



--------------------------------------------------------------------------------

(b) On and after the AXC Expiration Date unless both the AXC Trigger Date and
the funding of the AXC Incremental Term Loans occur prior to the occurrence of
the AXC Expiration Date: (I) 4.00 to 1.00 for the fiscal quarters ending on
June 30, 2019 and September 30, 2019, (VII) 3.75 to 1.00 for the fiscal quarter
ending on December 31, 2019 and (VIIII) 3.50 to 1.00 for the fiscal quarter
ending March 31, 2020 and each fiscal quarter thereafter. Notwithstanding the
foregoing, to the extent any Asset Disposition or any Asset Acquisition (or any
similar transaction or transactions that require a waiver or a consent of the
Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, EBITDA shall be determined for the respective Test Period
on a Pro Forma Basis for such occurrences; provided further that (x) the Company
may, by written notice to the Administrative Agent for distribution to the
Lenders and not more than an aggregate total of two (2) times during the term of
this Agreement, elect to increase the maximum Leverage Ratio to 4.00 to 1.00 for
a period of four consecutive fiscal quarters in connection with a Permitted
Business Acquisition or a Plant Expansion occurring during the first of such
four fiscal quarters if the aggregate consideration paid or to be paid in
respect of such Permitted Business Acquisition or Plant Expansion exceeds
$100,000,000 (each such period, an “Adjusted Covenant Period”) and
(y) notwithstanding the foregoing clause (x), (i) the Company may not elect an
Adjusted Covenant Period prior to the fiscal quarter ending December 31, 2019,
(ii) the Company may not elect an Adjusted Covenant Period for at least two
(2) full fiscal quarters following the end of an Adjusted Covenant Period before
a new Adjusted Covenant Period is available again pursuant to the preceding
clause (x) for a new period of four consecutive fiscal quarters and (iii) the
Company may only elect one (1) Adjusted Covenant Period in respect of a Plant
Expansion during the term of this Agreement.

SECTION 6.13. Swap Agreements. Enter into any Swap Agreement, other than (a) any
Swap Agreement required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities, (c) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary, (d) forward contracts entered into in connection with an
accelerated share repurchase program with respect to purchases of Equity
Interests permitted under Section 6.06 of this Agreement, (e) Permitted Call
Spread Swap Agreements and (f) any indenture governing Permitted Convertible
Notes issued pursuant to Section 6.01(l).

SECTION 6.14. Designated Senior Debt. Designate any Indebtedness of the Company
or any of the Subsidiaries other than (i) the Obligations hereunder and
(ii) senior Permitted Debt Securities as “Designated Senior Indebtedness” under,
and as defined in, the Senior Subordinated Note Indenture or as “senior
indebtedness” or “designated senior indebtedness” or words of similar import
under and in respect of any other indenture, agreement or instrument under which
any other Subordinated Indebtedness is outstanding.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

 

107



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.25. Acknowledgement Regarding any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

133



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

AXC TRIGGER DATE SOLVENCY CERTIFICATE OF CHART INDUSTRIES, INC.

This Solvency Certificate is being executed and delivered pursuant to
Section 4.03(f) of the Third Amended and Restated Credit Agreement dated as of
November 3, 2017, among Chart Industries, Inc., a Delaware corporation (the
“Company”), Chart Industries Luxembourg S.à r.l., a private limited liability
company (société à responsabilité limitée), incorporated under the laws of
Luxembourg (“Chart Luxembourg”), Chart Asia Investment Company Limited, a
private limited company incorporated under the laws of Hong Kong (“Chart Hong
Kong”, and together with the Company and Chart Luxembourg, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders. Terms defined in the
Credit Agreement are used herein with the same meanings.

I, [            ], the chief financial officer of the Company, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Company and that I am generally familiar with the
businesses and assets of the Company and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Company pursuant to the Credit Agreement.

I further certify, solely in my capacity as chief financial officer of the
Company, and not in my individual capacity, as of the date hereof, and after
giving effect to the AXC Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with this Agreement, the AXC
Transactions and the Transactions on the date hereof, that, with respect to the
Company and its Subsidiaries on a consolidated basis, (a) the sum of the
liabilities of the Company and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value of the assets of the Company and its
Subsidiaries, taken as a whole; (b) the capital of the Company and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Company and its Subsidiaries, taken as a whole, contemplated on
the date hereof and (c) the Company and its Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

[Signature Page Follows]

 

F-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

CHART INDUSTRIES, INC., as the Company By:  

         

  Name:   Title: Chief Financial Officer

 

F-2-2